Citation Nr: 1142595	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-27 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected scars of the right side of the neck.

2.  Entitlement to an initial compensable evaluation for the service-connected scar of the right arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement in August 2008.  A statement of the case was issued in July 2009.  The Veteran perfected his appeal in August 2009.  

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder.

The Veteran raised a claim for service connection for nerve damage to the right arm.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

 2. The service-connected scars of the right side of the neck while shown to be superficial and hyperpigmented, do not exceed an area of six square inches or 144 square inches; they are not deep, unstable, or painful on examination and they do not cause limited motion.   

3.  The service-connected scar of the right arm is shown to be productive of hypopigmentation, but does not affect the function of the arm; it does not exceed an area of six square inches or 144 square inches, it is not deep, it does not cause limited motion, and it is not unstable or painful on examination.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable rating for the service-connected scars of the right side of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, including Diagnostic Codes 7800-7806 (2011).

2.  The criteria for the assignment of an initial compensable rating for the service-connected scar of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, including Diagnostic Codes 7800-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a November 2007 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claims arise from his disagreement with the initial disability evaluations assigned following the grant of service connection for scars of the right arm and neck.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the original claims for service connection.  The November 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 


In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records, post-service VA records, reports of VA examination, and the transcript from the July 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in 2008 and 2009.  They are adequate and contain the necessary information to render a decision on the merits of the claims.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Scars of Right Side of Neck

Historically, service connection was awarded for scars of the right side of the neck in an August 2008 rating decision.  An initial noncompensable evaluation was assigned effective October 2007.  As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

The Veteran's scars of the right side of the neck are currently assigned a noncompensable evaluation under Diagnostic Code 7800, 38 C.F.R. § 4.118.  Under this code section, disfigurement of the head, face or neck is assigned a 10 percent rating for one characteristic of disfigurement; a 30 percent rating is assigned for visible or palpable tissue loss and the gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The eight characteristics of disfigurement under Note (1) are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in October 2007, the amendments are not applicable to the instant appeal.

The Veteran contends, and has argued through testimony before the Board, that a compensable rating is warranted for raised scars on his neck that cause difficulty and pain while shaving his neck, as well as making him self-conscious.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating is appropriate and no higher ratings are warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, the Veteran's service treatment records show the Veteran had multiple scars on the right side of his neck at separation examination in June 1979.   They were not considered disabling.  VA outpatient treatment records were negative for complaints or treatment referable to scars of the neck.

Upon VA examination in  March 2008, the Veteran denied pain or limitation of motion with respect to the scars.  He had three well healed scars on the right side of his neck.  The first scar was three centimeters by three millimeters wide.  It was nontender, but light than his normal skin color.  The second scar was six centimeters in a crescent shape at the anterior cervical aspect of his right neck.  It was also nontender and lighter than his skin color.  The last scar was six centimeters long above the clavicle.  It was nontender and light than his skin color.  They were considered disfiguring when the Veteran was wearing a non-collared shirt and since they were a lighter color than his normal skin tone.  

There was no tenderness on palpation, adherence to the underlying tissue, underlying soft tissue damage, ulceration or breakdown, elevation or depression, induration, or inflexibility.  The texture of the scar was normal.  The scars did not cause any impairment of function.

Upon VA examination in November 2009, the Veteran again denied pain in the scars.  The three scars on the neck measured as follows: one inch by five millimeters (diagonal); two inches by 5 millimeters (diagonal): and two and half inches by 5 millimeters lateral).  There was no skin breakdown over the scars.  The Veteran reported irritation of the neck scars with shaving.  The scars were superficial, with no inflammation, edema, or keloid formation.  This examiner indicated the Veteran's melanin presence in his skin hid the discoloration, despite hyperpigmentation.  The scars were not considered disfiguring and there was no loss of function.  There was no gross distortion or asymmetry of any feature or set of paired features. 

In sum, the scars of the neck do not even meet one characteristic of disfigurement under Diagnostic Code 7800.  Notably, though they are hyperpigmented, they do not exceed an area of six square inches.  The Board has considered a higher rating under the rating criteria for superficial and painful scars given the Veteran's testimony concerning difficulty shaving; however, there was no pain upon physical examination of the scars.   38 C.F.R. § 4.118, Diagnostic Code 7804.  Moreover, the Veteran specifically denied pain in 2008 and 2009. 

The VA examinations are more probative because they were generated with a view towards ascertaining the Veteran's then state of fitness, and were akin to a statement of diagnosis and treatment and were of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also "Lily's: An Introduction to the Law of Evidence," 2nd E. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physician's for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has also considered rating the Veteran's service-connected scars of the neck under a different Diagnostic Code, but finds none that may be assigned on the facts of record or which would avail him of a higher disability rating.  There has been no evidence of: scars that are deep or that cause limited motion in an area or areas exceeding six square inches (Diagnostic Code 7801); scars that are superficial and that do not cause limited motion in an area or areas of 144 square inches (Diagnostic Code 7802); or unstable, superficial scars (Diagnostic Code 7803). 38 C.F.R. § 4.118.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In reaching the conclusion above, the Board has addressed the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine may not be favorably applied in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Scars of Right Arm

Historically, service connection was awarded for a scars of the right arm in an August 2008 rating decision.  An initial noncompensable evaluation was assigned effective October 2007.  As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

The Veteran's scar of the right arm is currently assigned a noncompensable evaluation under Diagnostic Code 7805, 38 C.F.R. § 4.118.  Under this code section, the scar is rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in October 2007, the amendments are not applicable to the instant appeal.

The Veteran contends, and has argued through testimony before the Board, that a compensable rating is warranted for his scars of the right arm as he experiences numbness and tingling of the arm to the tips of his fingers.  The Board would note at this juncture, that during the hearing, the Veteran indicated that he was filing a separate claim for nerve damage to the right arm as result of the in-service motorcycle accident.  The Board has also referred such a claim in the Introduction of the instant appeal.  Any arguments with respect to nerve damage as a separate entity are not addressed in this decision.   

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating is appropriate and no higher ratings are warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, the Veteran's service treatment records show the Veteran had a 12 inch scar on the right upper to lower arm at separation examination in June 1979.   It was not considered disabling.  VA outpatient treatment records were negative for complaints or treatment referable to the scar of the arm.

Upon VA examination in  March 2008, the Veteran denied pain or limitation of motion with respect to the scar.  His scar was considered well-healed and measured 25 centimeters in a linear pattern.  It was nontender, but lighter than his skin color.  
There was no tenderness on palpation, adherence to the underlying tissue, underlying soft tissue damage, ulceration or breakdown, elevation or depression, induration, or inflexibility.  The texture of the scar was normal.  The scar did not cause any impairment of function.

Upon VA examination in November 2009, the Veteran again denied pain in the right arm scar.  The scar measured nine and half inches by five millimeters.  There was no skin breakdown over the scar.  The Veteran reported numbness in the right forearm and occasionally the right arm, but the sensory examination was normal. The scar was superficial, with no inflammation, edema, or keloid formation.  This examiner indicated the Veteran's melanin presence in this skin hid the discoloration, despite hypopigmentation.  The scar was not considered disfiguring and there was no loss of function.  

In sum, the scar of the right arm does not affect the function of the arm.  The Board has also considered rating the Veteran's service-connected scar of the right arm under a different Diagnostic Code, but finds none that may be assigned on the facts of record or which would avail him of a higher disability rating.  There has been no evidence of: scars that are deep or that cause limited motion in an area or areas exceeding six square inches (Diagnostic Code 7801); scars that are superficial and that do not cause limited motion in an area or areas of 144 square inches (Diagnostic Code 7802); unstable, superficial scars (Diagnostic Code 7803); or superficial, painful scar on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118;  Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  

In reaching the conclusion above, the Board has addressed the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine may not be favorably applied in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Total Disability 

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his claims for higher ratings for scars of the neck and arm.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected scars, a TDIU rating is not warranted in the instant case. 


Extraschedular Ratings

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected scars have not caused frequent periods of hospitalization.  They have also not been shown to interfere with employability.  The Veteran has informed VA examiners that he is actively seeking employment, but there are not many jobs available where he resides.  Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected scars reasonably describe his disability level and symptomatology.  
There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

Entitlement to an initial compensable evaluation for the service-connected scars of the right side of the neck is not warranted.  Entitlement to an initial compensable evaluation for the service-connected scar of the right arm.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


